               Case 2:19-cv-01893-TSZ Document 1 Filed 11/21/19 Page 1 of 11




 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   DISCOVERORG DATA, LLC, a Delaware       )
     limited liability company,              )
10                                           )          Case No. 2:19-cv-1893
                                 Plaintiff,  )
11                                           )          COMPLAINT FOR DAMAGES AND
          v.                                 )
12                                                      INJUNCTIVE RELIEF
                                             )
     FACTSPAN, INC., a Delaware corporation, )
13                                                      JURY TRIAL DEMANDED
                                             )
                               Defendant.    )
14                                           )
15
              Plaintiff DiscoverOrg Data, LLC (“DiscoverOrg”), for its complaint against Factspan,
16
     Inc. (“Factspan”), alleges as follows:
17
                                              INTRODUCTION
18
              DiscoverOrg curates a highly accurate cloud-based platform that provides data used by
19
     businesses worldwide in connection with their business-to-business sales, marketing, and
20
     recruiting. DiscoverOrg invests millions of dollars annually to build and maintain its database
21
     and associated intellectual property and to constantly verify, update, and expand upon the
22
     information it provides to customers. To use this database, DiscoverOrg’s customers pay tens
23
     and sometimes hundreds of thousands of dollars in subscription fees.             The success of
24
     DiscoverOrg’s business model depends on a customer’s faith on the continued availability—and
25
     exclusivity—of DiscoverOrg’s database.
26

27
     COMPLAINT - 1                                                               LANE POWELL PC
                                                                       601 SW SECOND AVENUE, SUITE 2100
     Case No. 2:19-cv-1893                                               PORTLAND, OREGON 97204-3158
                                                                           503.778.2100 FAX: 503.778.2200
     710004.0074/7840139.1
               Case 2:19-cv-01893-TSZ Document 1 Filed 11/21/19 Page 2 of 11




 1            Instead of paying for a subscription like other customers, Factspan stole more than 3,000

 2   records from DiscoverOrg’s database, which it used for months to market its products and

 3   services. DiscoverOrg brings this suit to protect its highly valuable intellectual property, recover

 4   its damages, and ensure fairness for itself and for its customers.

 5                                                 PARTIES

 6            1.        DiscoverOrg is a Delaware limited liability company. Its principal place of

 7   business is located in Vancouver, Washington.

 8            2.        Factspan is a Delaware corporation. On information and belief, its principal place

 9   of business is located in Seattle, Washington.

10                                      JURISDICTION AND VENUE

11            3.        This Court has subject matter jurisdiction over the federal claims under 28 U.S.C.

12   §§ 1331 and 1338(a) and (b). This Court also has supplemental jurisdiction over the state law

13   claims under 28 U.S.C. § 1367.

14            4.        This Court has personal jurisdiction over Factspan, because it transacts business

15   in this district, and represents to the public that its principal place of business is located in this

16   district. Venue is proper in this district, because Factspan resides in this district. 28 U.S.C.

17   § 1391(b)(1) and 28 U.S.C. § 1400(a).

18                                      FACTS AND ALLEGATIONS

19   A.       DiscoverOrg’s Platform.

20            5.        DiscoverOrg provides business-to-business marketing data, including business

21   contact data, firmographic information, and other competitive intelligence. It delivers this data

22   to paying subscribers via a password-secured, online graphical user interface. DiscoverOrg’s

23   subscribers gain access to its database of marketing information profiling businesses in the

24   United States and across the globe. DiscoverOrg has been recognized as an industry leader in

25   sales and marketing intelligence. The depth, breadth, and accuracy of DiscoverOrg’s database is

26   unrivaled in the marketplace.

27
     COMPLAINT - 2                                                                    LANE POWELL PC
                                                                            601 SW SECOND AVENUE, SUITE 2100
     Case No. 2:19-cv-1893                                                    PORTLAND, OREGON 97204-3158
                                                                                503.778.2100 FAX: 503.778.2200
     710004.0074/7840139.1
               Case 2:19-cv-01893-TSZ Document 1 Filed 11/21/19 Page 3 of 11




 1            6.        DiscoverOrg has invested and continues to invest tens of millions of dollars to

 2   develop and maintain the infrastructure, content, and quality of its database. To deliver timely

 3   and comprehensive data to DiscoverOrg’s clients, DiscoverOrg employs approximately 200

 4   research analysts focused on building, managing, and updating DiscoverOrg’s database.

 5   DiscoverOrg expends substantial labor, time, and resources to collect, organize, and disseminate

 6   the information in its database. In total, DiscoverOrg employs more than 1,000 people and has

 7   made significant investment in developing and purchasing software, hardware, and other

 8   equipment to continuously update and support the accuracy and comprehensiveness of its

 9   database.       DiscoverOrg’s database displays the selection, arrangement, orchestration,

10   compilation, and presentation of the organizational charts, contacts, and other information

11   collected and assembled by DiscoverOrg’s analysts.

12            7.        DiscoverOrg licenses access to its database to thousands of companies.

13   DiscoverOrg’s database is valuable to companies like Factspan because they use the detailed

14   information collected by DiscoverOrg to market their own products and services.

15            8.        The database’s value depends on its exclusivity. To protect the database’s value,

16   DiscoverOrg has implemented reasonable security measures.                For example, access to

17   DiscoverOrg’s database requires a password, and only users that have signed restrictive license

18   agreements receive this password. DiscoverOrg also uses mail monitoring and list protection to

19   secure the integrity of its database.

20   B.       Factspan’s Wrongful Conduct.

21            9.        Instead of acquiring a license from DiscoverOrg to access the proprietary and

22   confidential subscriber-only portions of the platform, Factspan gained unauthorized access to

23   DiscoverOrg’s proprietary information. Factspan then used this information to sell its products

24   and services. This conduct presents a critical threat to DiscoverOrg: if everyone did what

25   Factspan did, DiscoverOrg could not survive as a business, and the resource DiscoverOrg

26   provides to its customers would be completely lost. Through its actions, Factspan sought to enjoy

27   a “free ride” off of the license fees paid by DiscoverOrg’s legitimate customers.
     COMPLAINT - 3                                                                   LANE POWELL PC
                                                                           601 SW SECOND AVENUE, SUITE 2100
     Case No. 2:19-cv-1893                                                   PORTLAND, OREGON 97204-3158
                                                                               503.778.2100 FAX: 503.778.2200
     710004.0074/7840139.1
               Case 2:19-cv-01893-TSZ Document 1 Filed 11/21/19 Page 4 of 11




 1            10.       Beginning in June 2018, Factspan used DiscoverOrg’s proprietary information to

 2   sell Factspan’s products and services.             Factspan accessed at least 3,900 records from

 3   DiscoverOrg’s database and commercially exploited that information for its sales and marketing

 4   purposes, including by conducting email marketing campaigns using the stolen data.

 5            11.       Factspan acted knowingly, intentionally, and willfully in accessing and using

 6   DiscoverOrg’s proprietary information without authorization and without compensating

 7   DiscoverOrg.            Factspan wrongfully profited from its unauthorized use of DiscoverOrg’s

 8   proprietary information, including, but not limited to, reducing the time, effort, and expense

 9   associated with identifying and contacting potential new customers and business opportunities.

10            12.       Factspan knew that DiscoverOrg’s data was confidential and proprietary and

11   subject to restrictive license agreements. Even so, Factspan knowingly accessed and used

12   DiscoverOrg’s data for its own sales and marketing purposes without any license or authorization

13   to do so.      Factspan took these actions to profit from DiscoverOrg’s data without paying

14   DiscoverOrg. Factspan has wrongfully profited from these activities and has reduced the market

15   value of DiscoverOrg’s database.

16            13.       At all relevant times, Factspan had a duty to train and supervise the conduct of its

17   employees and agents acting on its behalf. Factspan breached this duty in two ways:

18                      (1)       by failing to train and monitor its employees and agents adequately; and

19                      (2)       by failing to have appropriate policies in place regarding unauthorized

20                                access to computer systems, communication, storage networks, and

21                                copyrighted works and trade secrets, and/or failing to enforce such

22                                policies.

23            14.       On information and belief, all of Factspan’s alleged actions here were performed

24   by employees or other agents of Factspan within the scope of their employment or other agency

25   relationship with Factspan, on Factspan’s behalf, and for Factspan’s benefit.

26

27
     COMPLAINT - 4                                                                      LANE POWELL PC
                                                                              601 SW SECOND AVENUE, SUITE 2100
     Case No. 2:19-cv-1893                                                      PORTLAND, OREGON 97204-3158
                                                                                  503.778.2100 FAX: 503.778.2200
     710004.0074/7840139.1
               Case 2:19-cv-01893-TSZ Document 1 Filed 11/21/19 Page 5 of 11




 1                                      FIRST CLAIM FOR RELIEF

 2                            (Theft of Trade Secrets - 18 U.S.C. § 1832 et seq.)

 3            15.       DiscoverOrg incorporates herein by reference the allegations in paragraphs 1

 4   through 14.

 5            16.       DiscoverOrg gathers, organizes, generates, collects, and assembles in-depth,

 6   commercially valuable information (including reporting structures, contact information, and

 7   other data), expending substantial time, labor, and expense to do so. DiscoverOrg’s database and

 8   the information contained therein comprise a compilation of business information.                 This

 9   information is used in interstate commerce.

10            17.       The compilation of information in DiscoverOrg’s database derives independent

11   economic value from not being generally known to, and not being readily ascertainable through

12   proper means by, those who are not licensed by DiscoverOrg to access the database. Specifically,

13   DiscoverOrg works as a subscriber-based platform; to gain access to DiscoverOrg’s collection

14   of information, subscribers must pay a fee. Therefore, DiscoverOrg’s very business model

15   depends on the secrecy and independent value of its information. If subscribers could get

16   DiscoverOrg’s information elsewhere for free or by paying less, they would. Non-licensees, such

17   as Factspan, obtain economic value from the disclosure or use of the information in

18   DiscoverOrg’s database.

19            18.       DiscoverOrg has taken reasonable measures to protect and keep the information

20   in its database secret. These measures include limiting access to those customers who agree to

21   the terms of access in the licensing agreement and requiring password authentication to access

22   the database through its secure online portal. DiscoverOrg also monitors access to the database

23   and use of the information to further ensure its security.

24            19.       Factspan used improper means, including theft, to obtain access to and acquire

25   information from DiscoverOrg’s database. Factspan knew or had reason to know, at the time it

26   obtained and at the times it used DiscoverOrg’s information, that this information was obtained

27   from persons or entities owing DiscoverOrg a duty to maintain its secrecy.
     COMPLAINT - 5                                                                 LANE POWELL PC
                                                                         601 SW SECOND AVENUE, SUITE 2100
     Case No. 2:19-cv-1893                                                 PORTLAND, OREGON 97204-3158
                                                                             503.778.2100 FAX: 503.778.2200
     710004.0074/7840139.1
               Case 2:19-cv-01893-TSZ Document 1 Filed 11/21/19 Page 6 of 11




 1            20.       Factspan received and possessed information from DiscoverOrg’s proprietary

 2   database that Factspan knew to have been converted without authorization.

 3            21.       Factspan willfully and maliciously misappropriated DiscoverOrg’s trade secrets

 4   by using the information contained in DiscoverOrg’s proprietary computer systems for

 5   Factspan’s financial gain without authorization.

 6            22.       Factspan’s actions have damaged DiscoverOrg through the lost opportunity to

 7   realize licensing revenue and the diminution of the market value of its proprietary information.

 8   Factspan has been unjustly enriched by the use of valuable marketing and sales information

 9   without paying compensation and through the consummation of business transactions that would

10   not have occurred without use of the stolen information. DiscoverOrg would, in the alternative,

11   be entitled to a reasonable royalty for Factspan’s use of the information.

12            23.       Factspan is liable to DiscoverOrg for damages for DiscoverOrg’s actual losses

13   and Factspan’s unjust enrichment, in an amount to be proven at trial, or for a reasonable royalty

14   pursuant to 18 U.S.C. § 1836(b)(3)(B). DiscoverOrg is entitled to an injunction preventing

15   Factspan from continuing to possess or use information obtained from DiscoverOrg’s database,

16   or requiring Factspan to pay a reasonably royalty for future use. Finally, DiscoverOrg is entitled

17   to exemplary damages under 18 U.S.C. § 1836(b)(3)(C), and to its reasonable attorneys’ fees

18   under 18 U.S.C. § 1836(b)(3)(D).

19                                    SECOND CLAIM FOR RELIEF

20                      (Misappropriation of Trade Secrets – RCW 19.108.010 et seq.)

21            24.       DiscoverOrg incorporates herein by reference the allegations in paragraphs 1

22   through 23.

23            25.       Factspan is liable to DiscoverOrg for damages for DiscoverOrg’s actual losses

24   and Factspan’s unjust enrichment, in an amount to be proven at trial. DiscoverOrg is entitled to

25   an injunction preventing Factspan from continuing to possess or use information obtained from

26   DiscoverOrg’s database, or requiring Factspan to pay a reasonably royalty for future use. Finally,

27   DiscoverOrg is entitled to exemplary damages under RCW 19.108.030(2), and to its reasonable
     COMPLAINT - 6                                                                 LANE POWELL PC
                                                                         601 SW SECOND AVENUE, SUITE 2100
     Case No. 2:19-cv-1893                                                 PORTLAND, OREGON 97204-3158
                                                                             503.778.2100 FAX: 503.778.2200
     710004.0074/7840139.1
               Case 2:19-cv-01893-TSZ Document 1 Filed 11/21/19 Page 7 of 11




 1   attorney fees under RCW 19.108.040.

 2                                       THIRD CLAIM FOR RELIEF

 3                                             (Misappropriation)

 4            26.       DiscoverOrg incorporates herein by reference the allegations in paragraphs 1

 5   through 25.

 6            27.       DiscoverOrg gathers, organizes, generates, collects, and assembles in-depth,

 7   commercially valuable information (including reporting structures, contact information, and

 8   other data) expending substantial time, labor, and expense to do so.

 9            28.       Factspan intentionally, and without permission, used information from

10   DiscoverOrg’s database to increase its profits. Factspan has taken a “free ride” on DiscoverOrg’s

11   skill, labor, and costly and substantial efforts in creating and securing its commercially valuable

12   database.

13            29.       DiscoverOrg has lost profits and suffered the diminution of the market value of

14   its database because of Factspan’s actions. As a result, Factspan is liable to DiscoverOrg for

15   compensatory damages, including wrongfully derived revenues in an amount to be proven at

16   trial.

17                                      FOURTH CLAIM FOR RELIEF

18                                                 (Copyright)

19                           Count 1 — Copyright Infringement 17 U.S.C. § 501 et seq.

20            30.       DiscoverOrg incorporates herein by reference the allegations in paragraphs 1

21   through 29.

22            31.       DiscoverOrg’s database is an original work of authorship containing

23   copyrightable subject matter for which copyright protection exists under the Copyright Act.

24   DiscoverOrg has filed for copyright registration with the United States Copyright Office in

25   compliance with 17 U.S.C. § 101 et seq. DiscoverOrg’s copyright was registered December 27,

26   2010, with registration number TX0007487999.

27            32.       As owner of all right, title, and interest in and to the copyrighted works,
     COMPLAINT - 7                                                                  LANE POWELL PC
                                                                          601 SW SECOND AVENUE, SUITE 2100
     Case No. 2:19-cv-1893                                                  PORTLAND, OREGON 97204-3158
                                                                              503.778.2100 FAX: 503.778.2200
     710004.0074/7840139.1
               Case 2:19-cv-01893-TSZ Document 1 Filed 11/21/19 Page 8 of 11




 1   DiscoverOrg is entitled to all the exclusive rights and remedies accorded by Section 106 of the

 2   Copyright Act to a copyright owner. Those rights include the exclusive rights to reproduce the

 3   copyrighted works and to sell non-exclusive licenses to those copyrighted works.

 4            33.       Factspan made and used copies of DiscoverOrg’s copyrighted material without

 5   authorization or license from DiscoverOrg. Factspan used those copies for Factspan’s financial

 6   gain without paying DiscoverOrg. In doing so, Factspan violated DiscoverOrg’s exclusive rights

 7   of reproduction and distribution.

 8            34.       At all relevant times, Factspan had the duty and the ability to supervise and

 9   monitor the actions of its employees and agents. Factspan’s employees performed their actions

10   within the scope of their employment and on Factspan’s behalf and for its direct financial benefit.

11            35.       Factspan knowingly induced, caused, facilitated, encouraged, and/or materially

12   contributed to the infringing conduct.

13            36.       Factspan’s willful infringing conduct has disregarded DiscoverOrg’s rights.

14            37.       As a direct and proximate result of the foregoing acts, DiscoverOrg has been and

15   will continue to be harmed. Under 17 U.S.C. § 504(b), DiscoverOrg is entitled to its actual

16   damages, including any and all of Factspan’s profits attributable to its wrongful conduct, or

17   statutory damages under 17 U.S.C. § 504(c). DiscoverOrg is also entitled to its costs, including

18   reasonable attorney fees, under 17 U.S.C. § 505.

19                       Count 2 — Circumvention of Copyright Protection Systems

20                                         (17 U.S.C. §§ 1201, 1203)

21            38.       DiscoverOrg incorporates herein by reference the allegations in paragraphs 1

22   through 37.

23            39.       DiscoverOrg employs technical measures, including password-protection, mail

24   monitoring, and list protection to protect its copyrighted works. These works include its

25   database, business intelligence reports, and supporting infrastructure, which effectively control

26   access to these works.

27            40.       Factspan, through its unauthorized use of a DiscoverOrg customer’s password,
     COMPLAINT - 8                                                                   LANE POWELL PC
                                                                           601 SW SECOND AVENUE, SUITE 2100
     Case No. 2:19-cv-1893                                                   PORTLAND, OREGON 97204-3158
                                                                               503.778.2100 FAX: 503.778.2200
     710004.0074/7840139.1
               Case 2:19-cv-01893-TSZ Document 1 Filed 11/21/19 Page 9 of 11




 1   circumvented these measures to access and use DiscoverOrg’s copyrighted works.

 2            41.       As a direct and proximate result of the foregoing acts, DiscoverOrg has been and

 3   will continue to be harmed. DiscoverOrg is entitled to its actual damages, in addition to any of

 4   Factspan’s profits attributable to its conduct, under 17 U.S.C. § 1201(c)(1)-(2). In the alternative,

 5   DiscoverOrg is entitled to statutory damages under 17 U.S.C. § 1201(c)(3). DiscoverOrg is also

 6   entitled to its reasonable attorneys’ fees and costs under 17 U.S.C. § 1203(b)(4)-(5).

 7                                       FIFTH CLAIM FOR RELIEF

 8                                            (Unjust Enrichment)

 9            42.       DiscoverOrg incorporates herein by reference the allegations in paragraphs 1

10   through 41.

11            43.       Factspan used DiscoverOrg’s commercially valuable data without paying

12   DiscoverOrg. This action benefitted and unjustly enriched Factspan to DiscoverOrg’s detriment.

13            44.       Factspan is therefore liable to DiscoverOrg for this unjust enrichment in an

14   amount to be determined at trial.

15                                       SIXTH CLAIM FOR RELIEF

16                                                 (Negligence)

17            45.       DiscoverOrg incorporates herein by reference the allegations in paragraphs 1

18   through 44.

19            46.       At all relevant times, Factspan had a duty to take reasonable care in training and

20   supervising its employees and other agents acting on its behalf.

21            47.       Factspan breached this duty in two ways: (1) by failing to train and supervise its

22   employees regarding basic data security obligations; and (2) by allowing its employees to

23   participate in the unlawful conduct alleged above. A reasonable entity would have implemented

24   and enforced a policy banning this kind of conduct. Factspan failed to do so.

25            48.       It is foreseeable that the failure to train and supervise employees and other agents

26   about appropriate methods for obtaining sales and marketing information for the benefit of

27   Factspan would harm DiscoverOrg.
     COMPLAINT - 9                                                                     LANE POWELL PC
                                                                             601 SW SECOND AVENUE, SUITE 2100
     Case No. 2:19-cv-1893                                                     PORTLAND, OREGON 97204-3158
                                                                                 503.778.2100 FAX: 503.778.2200
     710004.0074/7840139.1
                 Case 2:19-cv-01893-TSZ Document 1 Filed 11/21/19 Page 10 of 11




 1               49.      As a direct and proximate cause of Factspan’s negligence, DiscoverOrg lost

 2   profits.         Factspan’s negligence also reduced the market value of DiscoverOrg’s database.

 3   Factspan is therefore liable to DiscoverOrg for compensatory damages in an amount to be proven

 4   at trial.

 5                                            PRAYER FOR RELIEF

 6               WHEREFORE, DiscoverOrg prays for the following relief:

 7               1.       Entry of judgment in its favor and against Factspan on all counts;

 8               2.       A declaration that Factspan’s unlawful conduct was willful and knowing;

 9               3.       As to its First Claim for Relief, DiscoverOrg’s actual damages, restitution for

10   Factspan’s unjust enrichment, or a reasonably royalty, in an amount to be proven at trial;

11               4.       As to its Second Claim for Relief, DiscoverOrg’s actual damages, restitution for

12   Factspan’s unjust enrichment, or a reasonably royalty, in an amount to be proven at trial;

13               5.       As to its Third Claim for Relief, compensatory damages in an amount to be proven

14   at trial;

15               6.       As to its Fourth Claim for Relief, actual damages in an amount to be proven at

16   trial, or statutory damages as provided for by 17 U.S.C. § 504(c) and 17 U.S.C. § 1201(c)(3);

17               7.       As to its Fifth Claim for Relief, restitution for Factspan’s unjust enrichment;

18               8.       As to its Sixth Claim for Relief, compensatory damages in an amount to be proven

19   at trial;

20               9.       An award of exemplary damages for Factspan’s willful and knowing

21   infringement, theft, and misappropriation;

22               10.      Immediate and permanent injunctive relief enjoining Factspan from using

23   DiscoverOrg’s trade secrets, copyrighted materials, and misappropriated products and services,

24   or requiring Factspan to pay a reasonable royalty for future use;

25               11.      An award of DiscoverOrg’s costs of suit, including the costs of experts and

26   reasonable attorneys’ fees as permitted by law, including 18 U.S.C. § 1836(b)(3)(D),

27   RCW 19.108.040, 17 U.S.C. § 505, and 17 U.S.C. §§ 1203(b)(4)-(5); and
     COMPLAINT - 10                                                                      LANE POWELL PC
                                                                               601 SW SECOND AVENUE, SUITE 2100
     Case No. 2:19-cv-1893                                                       PORTLAND, OREGON 97204-3158
                                                                                   503.778.2100 FAX: 503.778.2200
     710004.0074/7840139.1
              Case 2:19-cv-01893-TSZ Document 1 Filed 11/21/19 Page 11 of 11




 1            12.       An award of pre- and post-judgment interest; and such other relief as the Court

 2   may deem just and equitable.

 3            DATED: November 21, 2019.

 4                                                   LANE POWELL PC
 5

 6                                                   By   s/ Darin M. Sands
                                                         Darin M. Sands, WSBA No. 35865
 7                                                       601 SW Second Avenue, Suite 2100
                                                         Portland, Oregon 97204-3158
 8                                                       Telephone: 503.778.2100
                                                         Facsimile: 503.778.2200
 9                                                       Email: sandsd@lanepowell.com
                                                     Attorneys for DiscoverOrg Data, LLC
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
     COMPLAINT - 11                                                                 LANE POWELL PC
                                                                          601 SW SECOND AVENUE, SUITE 2100
     Case No. 2:19-cv-1893                                                  PORTLAND, OREGON 97204-3158
                                                                              503.778.2100 FAX: 503.778.2200
     710004.0074/7840139.1
